 5:19-cv-02411-MBS          Date Filed 03/08/21       Entry Number 30        Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA


Ansel Tirrell Commander,                )
                                        )
                             Plaintiff, )         C/A No. 5:19-cv-02411-MBS
                                        )
       v.                               )
                                        )             OPINION AND ORDER
Andrew Saul,                            )
Commissioner of the                     )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       On August 26, 2019, Plaintiff Ansel Tirrell Commander (“Plaintiff”) filed the

within action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of

a final decision of Defendant Commissioner of Social Security (the “Commissioner”)

denying his claim for Supplemental Security Income Benefits (“SSI”).

                                     BACKGROUND

       Plaintiff first filed his SSI application on September 16, 2013, alleging disability

beginning September 13, 2013, as a result of sarcoidosis and sickle cell disease.

Plaintiff’s application was denied initially and again upon reconsideration. An

Administrative Law Judge (“ALJ”) presided over a hearing held on December 17,

2015. The ALJ issued an unfavorable decision on February 2, 2016. He determined that

Plaintiff has severe impairments of sarcoidosis and sickle cell disease. Tr. 12. However,

he found that while these impairments “could reasonably be expected to cause a few of

the alleged symptoms[,] . . . [Plaintiff’s] statements concerning the intensity, persistence

and limiting effects of these symptoms are not entirely credible . . . .” Tr. 14. Thus, the

ALJ concluded that Plaintiff was not under a disability within the meaning of the Social
    5:19-cv-02411-MBS        Date Filed 03/08/21      Entry Number 30        Page 2 of 12




Security Act. Plaintiff filed a request for review of the ALJ’s decision, which the

Appeals Council denied. Plaintiff thereafter appealed the decision to this court. The

Commissioner filed a motion to remand, which the court granted in an order dated May

11, 2018. Commander v. Berryhill, 5:17-2114-PMD-KDW, ECF No. 19 (D.S.C. May 11,

2018).

         The ALJ held a second hearing on May 9, 2019 and issued an unfavorable

decision on June 25, 2019. He again determined that Plaintiff has severe impairments of

sarcoidosis and sickle cell disease, Tr. 510, but found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [his] symptoms are not

entirely consistent with the medical evidence and other evidence in the record . . . ,” Tr.

511. Thus, the ALJ concluded that Plaintiff is not under a disability within the meaning

of the Social Security Act and again denied the claim.1

         On April 6, 2020, Plaintiff filed his brief challenging the ALJ’s decision on the

basis that the ALJ failed to consider all of the medical evidence in determining his

residual functional capacity (“RFC”). ECF No. 17. Plaintiff contends specifically that

the ALJ failed to “give appropriate weight to the nature of [his] recognized impairments:

Sarcoidosis and sickle cell anemia, and the limitations caused by these conditions.” Id. at

13.    The Commissioner filed his response to Plaintiff’s brief on May 14, 2020. ECF No.

19.




1
 In both decisions the ALJ noted Plaintiff’s alleged disability date as October 1, 2012,
however, Plaintiff stated a disability date of September 13, 2013 on his SSI application.
Tr. 155.



                                              2
 5:19-cv-02411-MBS          Date Filed 03/08/21      Entry Number 30        Page 3 of 12




       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 (D.S.C.), this matter

was referred to United States Magistrate Judge Kaymani D. West for a Report and

Recommendation (“Report”). On September 16, 2020, the Magistrate Judge filed her

Report recommending that the court affirm the Commissioner’s decision to deny

benefits. ECF No. 23. The Magistrate Judge found that the ALJ “thoroughly considered

the medical evidence,” and that “substantial evidence supports the ALJ’s RFC

determination.” Id. at 16-17. Plaintiff filed objections to the Report on September 25,

2020, ECF No. 25, to which the Commissioner responded on October 2, 2020, ECF No.

28.

       This matter is now before the court for review of the Magistrate Judge’s

Report. The court is charged with making a de novo determination of any portions of the

Report to which a specific objection is made. The court may accept, reject, or modify, in

whole or in part, the recommendation made by the Magistrate Judge or may recommit the

matter to the Magistrate Judge with instructions. 28. U.S.C. § 636(b).

                               STANDARD OF REVIEW

       The role of the federal judiciary in the administrative scheme established by the

Social Security Act is a limited one. Section 205(g) of the Act provides that “[t]he

findings of the Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). “Substantial evidence has been

defined innumerable times as more than a scintilla, but less than a preponderance.”

Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de

novo review of the factual circumstances that substitutes the court’s findings for those of

the Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold




                                             3
 5:19-cv-02411-MBS          Date Filed 03/08/21       Entry Number 30         Page 4 of 12




the Commissioner’s decision as long as it is supported by substantial evidence. Blalock

v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972). “From this it does not follow,

however, that the findings of the administrative agency are to be mechanically

accepted. The statutorily granted right of review contemplates more than uncritical

rubber stamping of the administrative action.” Flack v. Cohen, 413 F.2d 278, 279 (4th

Cir. 1969). “[T]he courts must not abdicate their responsibility to give careful scrutiny to

the whole record to assure that there is a sound foundation for the [Commissioner’s]

findings, and that his conclusion is rational.” Vitek, 438 F.2d at 1157-58.

       The Commissioner’s findings of fact are not binding if they were based upon the

application of an improper legal standard. Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir.

1987). However, the Commissioner’s denial of benefits shall be reversed only if no

reasonable mind could accept the record as adequate to support that determination.

Richardson v. Perales, 402 U.S. 389, 401 (1971).

                                   APPLICABLE LAW

       Under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-83(c), SSI benefits

are available to an individual who is financially eligible, files an application for SSI, and

is disabled as defined in the Act. 42 U.S.C. § 1382. An individual is determined to be

under a disability only if his “physical or mental impairment or impairments are of such

severity that he is not only unable to do his previous work but cannot, considering his

age, education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy . . . .” 42 U.S.C. § 423(d)(2)(A). The disabling

impairment must last, or be expected to last, for at least twelve consecutive months. See

Barnhart v. Walton, 535 U.S. 212, 214-15 (2002).




                                              4
 5:19-cv-02411-MBS          Date Filed 03/08/21      Entry Number 30        Page 5 of 12




        The Commissioner has developed the following five-step evaluation process for

determining whether a claimant is disabled under the Act: (1) whether the claimant

engaged in substantial gainful activity; (2) whether the claimant has a severe medically

determinable impairment; (3) whether the impairment meets or equals the severity of an

impairment included in the Administration’s Official Listings of Impairments found at 20

C.F.R. Pt. 404, Subpt. P, App. 1; (4) whether the impairment prevents the claimant from

performing past relevant work; and (5) whether the impairment prevents the claimant

from participating in substantial gainful employment. 20 C.F.R. § 416.920(a)(4)(i)-(v).

Through the fourth step, the burden of production and proof is on the claimant. Grant v.

Schweiker, 699 F.2d 189, 191 (4th Cir. 1983). At step five, the burden shifts to the

Commissioner to produce evidence that other jobs exist in the national economy that the

claimant can perform, considering the claimant’s age, education, and work

experience. Id. If at any step of the evaluation the ALJ finds that the individual is

disabled or not disabled, further inquiry is unnecessary. 20 C.F.R. § 416.920(a)(4); Hall

v. Harris, 658 F.2d 260, 264 (4th Cir. 1981).

                                      DISCUSSION

        Plaintiff was born in 1977 and was 36 years old as of his alleged disability onset

date. Tr. 172. He has a high school education and past relevant work experience as a

cook, laborer, maintenance worker, painter, and salesperson. Tr. 177. Plaintiff alleges

disability resulting from his condition of sarcoidosis, an autoimmune disease, and from

sickle cell disease.

        The ALJ found that Plaintiff had not engaged in substantial gainful activity since

September 16, 2013, the date of Plaintiff’s application. The ALJ found that Plaintiff




                                             5
 5:19-cv-02411-MBS          Date Filed 03/08/21      Entry Number 30        Page 6 of 12




suffers from severe impairments of sarcoidosis and sickle cell disease; but found that

Plaintiff does not suffer from an impairment or combination of impairments that meets or

equals the severity of one of the listed impairments in 20 C.F.R. Pt. 404, Subpt. P, App.

1. With respect to RFC, the ALJ determined that Plaintiff has the capacity to perform

light work as defined in 20 C.F.R. § 416.967(b), with certain exceptions; and, considering

Plaintiff’s age, education, work experience, and RFC, a significant number of jobs exist

in the national economy that Plaintiff can perform. Tr. 507-515. Accordingly, the ALJ

determined that Plaintiff is not disabled.

       Plaintiff contends the ALJ in fashioning the RFC failed to give appropriate weight

to the limitations caused by sarcoidosis and sickle cell disease and objects to the

Magistrate Judge’s finding that the RFC is supported by substantial evidence. ECF No.

25 at 1. The Commissioner responds that Plaintiff merely rehashes the arguments raised

in his opening brief and asserts that the Magistrate Judge correctly found that the RFC is

supported by substantial evidence. ECF No. 28 at 2.

       Social Security Ruling 96-8p provides the following guidance in assessing a

claimant’s RFC:

       Ordinarily, RFC is the individual’s maximum remaining ability to do
       sustained work activities in an ordinary work setting on a regular and
       continuing basis, and the RFC assessment must include a discussion of the
       individual’s abilities on that basis. A “regular and continuing basis”
       means 8 hours a day, for 5 days a week, or an equivalent work
       schedule. RFC does not represent the least an individual can do despite
       his or her limitations or restrictions, but the most.

SSR 96-8p, 1996 WL 374184, at *2 (Jul. 2, 1996) (emphasis in original).

       Under the governing regulations, “the determination of whether a person is

disabled by pain or other symptoms is a two-step process.” Craig v. Chater, 76 F.3d 585,




                                             6
 5:19-cv-02411-MBS          Date Filed 03/08/21       Entry Number 30         Page 7 of 12




594 (4th Cir. 1996). See 20 C.F.R. § 416.929. The first step requires a finding of

objective medical evidence showing “the existence of a medical impairment(s) which

results from anatomical, physiological, or psychological abnormalities and which could

reasonably be expected to produce the pain or other symptoms alleged.” Id. After a

claimant has met this threshold showing, the ALJ must evaluate “the intensity and

persistence of the claimant’s pain, and the extent to which it affects her ability to

work.” Id. at 595. “The second determination requires the ALJ to assess the credibility

of the claimant’s statements about symptoms and their functional effects.” Lewis v.

Berryhill, 858 F.3d 858, 866 (4th Cir. 2017). The Fourth Circuit has provided the

following guidance:

       [T]his evaluation must take into account not only the claimant’s
       statements about her pain but also “all the available evidence,” including
       the claimant’s medical history, medical signs, and laboratory findings . . . ;
       any objective medical evidence of pain . . . and any other evidence
       relevant to the severity of the impairment, such as evidence of the
       claimant’s daily activities, specific descriptions of the pain, and any
       medical treatment taken to alleviate it . . . .

Craig, 76 F.3d at 594; see 20 C.F.R. § 416.929(c).

       The Magistrate Judge determined that the ALJ’s RFC assessment is supported by

substantial evidence and observed that “the ALJ thoroughly considered Plaintiff’s entire

medical history, starting with his diagnosis of sarcoidosis and sickle cell disease.” ECF

No. 23 at 11. Indeed, the hearing decision reflects that the ALJ considered Plaintiff’s

medical treatment history, beginning with Plaintiff’s hospitalization in 2013 for acute

hypoxic respiratory failure, pneumonia, hypoxia, sarcoidosis, and status post

bronchoscopy. Tr. 512. The ALJ made the following observations. Records from

follow-up appointments showed unremarkable results for respiratory and sickle cell




                                              7
 5:19-cv-02411-MBS          Date Filed 03/08/21      Entry Number 30        Page 8 of 12




examinations. Id. Plaintiff was hospitalized in September 2017 for shortness of breath

and chest pain and was diagnosed with pneumonitis/bronchitis, systemic inflammatory

response syndrome, sarcoidosis, and sickle cell trait with chronic anemia; chest x-rays

showed chronic pulmonary scarring but no acute changes; he was experiencing no

respiratory symptoms at time of discharge; and, by January 2018, Plaintiff reported he

was working and very happy about his job. Tr. 513. In March 2018, Plaintiff reported

that his condition had worsened and that he had a pain crisis involving his left shoulder;

he was diagnosed with sickle cell disease without crisis. Id. Finally, the ALJ observed

that Plaintiff sought treatment for chronic pain syndrome between June 2018 and January

2019, but noted “there was no detailed physical examinations, and no mention of pain

crisis.” Id. Throughout the ALJ’s discussion of Plaintiff’s medical records, he

commented on Plaintiff’s use of opioids to alleviate pain, the decision of treating

physician Dr. Daniels to discontinue Plaintiff’s use of opioids, and Plaintiff’s

noncompliance with respect to using the medication hydrea, which “would have lessened

[Plaintiff’s] need for opioids.” Tr. 513. The ALJ concluded as follows:

       There is evidence of an impairment that could reasonably [be] expect[ed]
       to cause sickle cell crises. However, there continues to be no objective
       evidence supporting the frequency of crises alleged by the claimant. The
       claimant has had two hospitalizations for pneumonia but no physician has
       related those two occurrences with the claimant’s underlying impairments.
       The continuing taking of opiate medication when not in crisis supports the
       conclusion that there is medication seeking behavior. The claimant
       indicated limited ability to stand/walk with no objective basis for that
       limitation [i]f the claimant is not in crisis. When questioned at the hearing
       about taking opiates when not in crisis, the claimant indicated that he was
       also [in] pain once or twice per week for unknown cause. The claimant
       testified that he stopped seeing Dr. Daniels because the claimant did not
       take prescribed folic acid. However, the last note from Dr. Daniels
       indicates that the claimant was refused a higher dose of oxycodone, and
       thus the claimant no longer sought treatment from Dr. Daniels. The
       evidence strongly suggests medication-seeking behavior. The claimant



                                             8
 5:19-cv-02411-MBS          Date Filed 03/08/21      Entry Number 30        Page 9 of 12




       stopped seeing Dr. Daniels when he would not increase opiate levels. The
       claimant then found Dr. Rashford and traveled to Charleston on a monthly
       basis for medication.

Tr. 513-514.

       Plaintiff contends that the symptoms of which he complains, “shortness of breath,

aching and pain throughout his body, blistering on his feet, frequent lung infections,

muscle and joint pain, and fatigue, even when not in crisis,” are symptoms “not readily

apparent upon a doctor’s examination,” and that the ALJ improperly discredited his

allegations upon a finding that Plaintiff had displayed “drug-seeking behavior.” ECF No.

25 at 3. Plaintiff asserts that his diagnosed medical conditions are known to cause long-

term chronic and acute pain, which is treated with “opiate pain medication.” Id. at 4.

Plaintiff posits that the ALJ determined his allegations of pain were unsupported based

on bias caused by Plaintiff’s drug use.

       The Fourth Circuit has noted that sickle cell disease, also known as sickle cell

anemia, “is a blood disorder that principally afflicts individuals of African and Indian

descent,” and which “leaves its victims easily fatigued and often suffering from episodes

of acute pain.” Hines v. Barnhart, 453 F.3d 559, 560 (4th Cir. 2006). Sickle cell disease

“is particularly insidious because it rarely produces the objective medical evidence that

clinicians desire.” Id. In fact,

       [p]atient[s] with [sickle cell disease] . . . are in an almost uniquely
       disadvantaged position from the point of view of pain management. The
       condition is life threatening at times, yet patients are healthy between
       sickling episodes. Some individuals are affected by painful episodes much
       more than others, and pain is often the only or main symptom of an acute
       episode of illness.

Id. (quoting James Elander & Kenny Midence, A Review of Evidence About Factors

Affecting Quality of Pain Management in Sickle Cell Disease, 12(3) The Clinical J. of



                                             9
5:19-cv-02411-MBS           Date Filed 03/08/21        Entry Number 30         Page 10 of 12




Pain 180–93 (Sept. 1996)). In affirming the district court’s decision to reverse the

Commissioner’s finding of no disability, the Fourth Circuit in Hines concluded that the

ALJ applied an incorrect legal standard when it required objective evidence of the

plaintiff’s pain. Hines, 453 F.3d at 563-64. Specifically, the court instructed, upon

finding objective medical evidence of some condition that could reasonably produce the

pain, i.e., sickle cell disease, the ALJ erred in requiring “objective evidence of the pain

itself or its intensity.” Id. at 564. See Arakas v. Commissioner, 983 F.3d 83, 95, 96 (4th

Cir. 2020) (holding ALJ erred in discounting complaints of pain caused by fibromyalgia

as inconsistent with objective medical evidence).

        Similarly, the ALJ erred here in relying solely on a lack of objective corroborating

evidence of Plaintiff’s allegations of pain to find he is capable of light work. Having met

the “threshold obligation of showing by objective medical evidence a condition

reasonably likely to cause the pain claimed, [Plaintiff] was entitled to rely exclusively on

subjective evidence to prove the second part of the test, i.e., that his pain is so continuous

and/or so severe that it prevents him from working a full eight hour day.” Hines, 453

F.3d at 565.

        Plaintiff testified that sarcoidosis causes blistering or callouses on his feet, as well

as arthritis, and renders him susceptible to pneumonia, for which he is hospitalized every

other year. Plaintiff testified that with sickle cell disease, he becomes “less sick than a

person that has the full . . . sickle cell,” but that pain attacks triggered by his condition

cause him to be hospitalized once or twice a year. Tr. 527. He testified that the sickle

cell pain crises occur every three to four months and last between one and two weeks. In

response to the ALJ’s questions, Plaintiff explained that during a pain crisis he




                                               10
    5:19-cv-02411-MBS       Date Filed 03/08/21       Entry Number 30         Page 11 of 12




experiences pain in his muscles and joints, “[l]ike my blood cells become irregular

shaped, and cause blockage, which is like a blood clot, and it’s very painful,” and that

when he is not experiencing a pain crisis, he feels “all right . . . fatigued.” Tr. 528.

Plaintiff testified that he had recently worked at an automobile plant as an industrial

cleaner and was let go after two and a half months because “[he] was in and out of work

for [his] sickness.” Tr. 526. While the ALJ noted this testimony in his hearing decision,

it is not clear that he took it into consideration as subjective evidence of Plaintiff’s

allegations of pain. Rather, the ALJ focused on what he characterized as Plaintiff’s drug

seeking behavior:

         Based on the medical evidence, the undersigned finds there is evidence of
         an impairment that could reasonably [sic] expect to cause sickle cell
         crises. However, there continues to be no objective evidence supporting
         the frequency of crises alleged by the claimant. The claimant has had two
         hospitalizations for pneumonia, but no physician has related those two
         occurrences with the claimant’s underlying impairments. The continuing
         taking of opiate medication when not in crisis supports the conclusion that
         there is medication-seeking behavior.

Tr. 513.

         However, as Plaintiff notes in his objection, the opiate medication he sought is the

very medication prescribed to alleviate his symptoms of pain. It is possible that both

scenarios are true: Plaintiff’s pain is as acute and regular as he alleges; and he is addicted

to and abuses the opiate medication prescribed to help manage the pain.2 The ALJ is not

required to accept a claimant’s allegations of pain to the extent they are inconsistent with

the available evidence; however, a “claimant’s allegations about her pain may not be




2
 The court notes that Plaintiff’s treating physician, Dr. Daniels, opined that Plaintiff is
“disabled and unable to work,” as a result of sarcoidosis, which opinion the ALJ gave no
weight. Tr. 514. The ALJ’s treatment of Dr. Daniels’s opinion is not before the court.

                                              11
5:19-cv-02411-MBS          Date Filed 03/08/21       Entry Number 30        Page 12 of 12




discredited solely because they are not substantiated by objective evidence of the pain

itself or its severity.” Hines, 453 F.3d at 565 n.3 (quoting Craig, 76 F.3d at 595).

Additionally, the ALJ must determine whether a claimant is disabled notwithstanding the

claimant’s suspected substance dependency or abuse. 20 C.F.R. § 416.935. A claimant’s

history of drug addiction does not on its own disqualify the individual for benefits. Id.

And to the extent the ALJ finds the claimant less credible as a result of any dependency

or abuse, the ALJ should explain his or her reasoning and findings.

       It is unclear from the hearing decision whether the ALJ took into consideration

the subjective evidence of Plaintiff’s alleged pain, or rather relied exclusively on a lack of

objective evidence and what he perceived as a drug addiction and/or drug seeking

behavior to reach his decision of no disability. Accordingly, the court finds that the ALJ

applied an improper legal standard and therefore will remand for reconsideration.

       The court declines to adopt the Report and Recommendation, ECF No. 23, for the

reasons stated herein. The Commissioner’s final decision of no disability

is REMANDED.

       IT IS SO ORDERED.



                                                      /s/Margaret B. Seymour_________
                                                      Margaret B. Seymour
                                                      Senior United States District Judge


March 8, 2021
Columbia, South Carolina




                                             12
